Citation Nr: 0703604	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  97-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for fracture, 
base of first phalangeal joint, right thumb, from July 17, 
2002.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant in a veteran who served on active duty from 
November 1974 to June 1995.  This appeal originally came 
before the Board of Veterans' Appeals (Board) from an August 
1995 rating decision of the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO).  That rating 
decision, in pertinent part, granted service connection for 
trauma of the right hand, rated noncompensable from July 1, 
1995.  The appellant disagreed with the rating.

In July 2000, the Board remanded the case for additional 
development.  A June 2003 rating decision increased the 
rating for fracture of base of first phalangeal joint of the 
right thumb to 10 percent, effective July 17, 2002.  A June 
2004 Board decision, in pertinent part, denied a compensable 
rating for the right thumb disability prior to July 17, 2002, 
and remanded the matter of entitlement to a rating in excess 
of 10 percent from July 17, 2002, for additional development.  

Subsequently, an April 2005 rating decision continued the 
denial of a rating in excess of 10 percent from July 17, 2002 
for the right thumb disability, and that issue is again 
before the Board.


FINDINGS OF FACT

The veteran's right thumb is not ankylosed, and he does not 
have a gap of more than two inches between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

A rating in excess of 10 percent for the veteran's residuals 
of fracture, base of first phalangeal joint, right thumb, is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5224 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224, 5228 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.   38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  June 2002 and 
December 2003 letters from the RO explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.   The August 
1995 and June 2003 rating decisions, an October 1996 
statement of the case (SOC), and June 2003 supplemental SOC 
(SSOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefit sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters, the SOC and the supplemental SOC to 
supplement the record after complete notice was given, and 
the claim was thereafter readjudicated.   See April 2005 
SSOC.  The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Regarding VA's duty to assist, the RO obtained the available 
service medical records, VA medical records, and medical 
records from identified health care providers.  The veteran 
received VA bones examinations in July 2002 and December 
2004.  The veteran has not identified any additional evidence 
pertinent to the claim.  Thus, there are no other records to 
be obtained, and VA's assistance obligations are met.  VA's 
duty to assist is met. 

Factual Background

The veteran was granted service connection and a 
noncompensable disability rating for residuals of a hand 
injury, to include a fractured right thumb, in an August 1995 
rating decision.  He was later assigned an increased rating 
of 10 percent in a June 2003 rating decision effective from 
the date of VA examination on July 17, 2002.  It is the 
rating since that date that is currently before the Board.

On the July 2002 VA examination, the veteran reported both 
arthritic-type pain and sharp pain in the right hand/thumb 
area.  He noted that the pain flared-up in cold, rainy, or 
damp weather.  He used Motrin for the pain.  The veteran 
stated that his right hand pain impaired his ability to 
write, with cramping setting in within minutes.  On 
examination of the right hand, there was no redness, 
swelling, deformity, deviation, or tenderness with palpation.  
There was no muscle atrophy or thenar atrophy of the thumb.  
Grip strength was 5/5, and no rotational deviation of the 
thumb was present.  Range of motion of the thumb and 
metacarpals was within normal limits, and there was no 
flexion or extension deformity of the fingers.  The 
impression was status post fracture of base of right thumb; 
residual pain causes mild functional impairment; no evidence 
of fracture on X-rays.

On VA examination in December 2004, the veteran reported 
cramps in the right hand, particularly with cold, wet, or 
damp weather, and when he wrote for more than 15-20 minutes.  
He noted soreness in the area of the base of the right thumb, 
and that Ibuprofen was helpful in relieving his discomfort.  
The veteran reported flare-ups of pain two to three times per 
month, lasting for one to two hours.  During the flare-ups, 
he was unable to write, use the computer, or lift more than 
five to 10 pounds.  He also reported a painful scar at the 
site of his thumb surgery.  On examination, the veteran could 
approximate all the fingers of his right hand to the thumb 
without any problems.  His grip strength was 5/5.  He had 
normal dexterity and strength in the right hand, and the 
range of motion of all of the joints in the right hand was 
within normal limits.  There was no gap between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.  Repetitive use of the right thumb did not lead to 
an increase in pain, weakness or fatigue, and did not reduce 
the range of motion.  There was no weakened movement, excess 
fatigability, incoordination, or pain on movement.  No 
swelling, deformity, or atrophy was present.  The impression 
was degenerative joint disease, right hand, with limitation 
in function because of pain, mild, but moderate during flare-
ups.

(The Board notes that an April 2005 rating decision granted 
service connection for scar of the right hand, with a 
noncompensable evaluation assigned from July 1995; the 
veteran did not express disagreement with the scar rating, 
and that issue is not currently before the Board.)

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that effective August 26, 2002, the criteria 
for evaluating ankylosis and limitation of motion of the 
fingers and thumb were revised; however, the revision did not 
change the rating criteria of Diagnostic Code 5224.  Under 
this Code, unfavorable ankylosis of the major thumb warrants 
a 20 percent disability rating, while favorable ankylosis of 
the major thumb warrants a 10 percent disability rating.

Under Diagnostic Code 5228, effective August 26, 2002, 
limitation of motion of the thumb warrants a 20 percent 
disability rating for a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A gap of one to two inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, warrants a 10 
percent evaluation for both the major and minor thumb.  A gap 
of less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's residuals of fracture, base of first phalangeal 
joint, right thumb, are currently rated as 10 percent 
disabling under Diagnostic Code 5224 for ankylosis of the 
thumb.  Under Diagnostic Code 5224, which was unchanged by 
the August 2002 revision, a 20 percent disability rating is 
warranted for unfavorable ankylosis of the thumb.  The 
medical evidence of record clearly demonstrates that the 
veteran's thumb is not ankylosed.  In this regard, the Board 
notes that the examiners at both VA examinations, in July 
2002, and December 2004, specifically noted full ranges of 
thumb motion.  Therefore, an increased rating is not 
warranted under Diagnostic Code 5224.

The medical evidence also does not provide for an increased 
rating under Diagnostic Code 5228 for limitation of motion of 
the thumb.  A 20 percent rating is warranted for a gap of 
more than two inches between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  The most 
recent VA examination specifically noted no gap between the 
thumb pad and the fingers when attempting to oppose the thumb 
to the fingers.  In addition, although the examiner noted 
moderate functional loss during periods of flare-ups, he also 
noted that repetitive use of the right thumb did not lead to 
an increase in pain, weakness or fatigue, and did not reduce 
the range of motion; even when all pertinent disability 
factors are considered, the veteran's right hand injury does 
not more nearly approximate the criteria for a 20 percent 
rating under Diagnostic Code 5228.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
addition, the Board has considered benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.


ORDER

A rating in excess of 10 percent for fracture, base of first 
phalangeal joint, right thumb, from July 17, 2002, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


